AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
 
This Amendment No. 2 to Employment Agreement (the "Amendment") is made as of
January 1, 2010 between Mission Community Bank ("Employer") and Mission
Community Bancorp, a California corporation ("MCB") and Brooks Wise
("Executive"), with reference to the following:
 
W I T N E S S E T H
 
A.           Employer and Executive are currently parties to that certain
Employment Agreement effective as of June 18, 2007 (the “2007 Agreement”)
specifying the terms of Executive's employment by Employer as President of
Employer, as amended by Amendment No. 1 to Employment Agreement dated as of
December 29, 2008 (“Amendment No. 1”).  The 2007 Agreement and Amendment No. 1
are collectively referred to as the “Agreement”.
 
B.           The parties hereto now desire to amend the Agreement as provided
herein.
 
NOW, THEREFORE, the parties hereto agree that the following shall take effect as
of the date hereof:
 
1.           TERM OF EMPLOYMENT
 
The first sentence of Section A(1) of the Agreement is revised to read in full
as follows:  “The Bank hereby employs Executive and Executive hereby accepts
employment with the Bank for the period commenting on the Effective Date and
terminating on April 1, 2011, unless terminated earlier as provided for in this
Agreement (the “Term”).
 


 
2.           COMPENSATION
 
The first sentence of Section C(1) of the Agreement is revised to read in full
as follows:  “ For Executive's services hereunder, commencing on the Effective
Date, the Bank shall pay or cause to be paid an annual base salary to Executive
the sum of not less than One Hundred Thirty-Five Thousand Dollars ($135,000) for
each year (i.e., 15-month period) of the Term (the “Base Salary”); provided,
however, that the Base Salary shall be increased to a sum of not less than One
Hundred Fifty Thousand Dollars ($150,000) commencing April 1, 2010 until the
Agreement's termination on April 1, 2011.”
 
 
3.
EXECUTIVE BENEFITS

 
The first sentence of Section D(3)(a) of the Agreement is revised to read in
full as follows:  “The Bank shall provide for Executive, at Bank’s expense,
participation in the Bank’s existing medical, dental, vision, accident, health
and life insurance benefits in accordance with benefits provided to Bank
employees generally, but at least at a level commensurate with other officers of
the Bank; provided that commencing [January 1, 2010], the Bank shall reimburse
Executive for premiums paid with respect to a life insurance policy providing
benefits of up to  $500,000, provided that the annual premium for such coverage
does not exceed $2,000 (collectively, the “Insurance Coverage”).
 

 
 

--------------------------------------------------------------------------------

 



 


 
4.           No Further Amendment.  Except as set forth herein the terms of the
Agreement shall remain in full force and effect without modification or
amendment.
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
23rd  day of March, 2010:
 
 
 
 
EMPLOYER:
 
 
Mission Community Bank
 
 
By:      /s/    William B. Coy
Name:  William B. Coy
Title:    Chairman of the Board
 
 
MCB:
Mission Community Bancorp
 
 
By:      /s/    William B. Coy
Name: William B. Coy
Title:   Chairman of the Board
 
 
EXECUTIVE:
            /s/   Brooks Wise
            Name:  Brooks Wise
 






